T~FEA~~ORNEYGENERAL
                         OF TEXAS
GRO'i%SELLERS




 Honorable Grady Hazlmod
 chairman, senate cwttee    on
 Public Laads and Lund Offioe
.Austia, Texas

Dear Sirs                             opinion F&J.O-632.0
                                      RSI Would the oorutiieslumed in
                                      Section 1 of Senate Bill No. 388,
                                      have authority to purohass Palo
                                      Duro State Park for the purposes
                                      hez+eiiset forth? &ad related quss-
                                      tio1s.

         We have your opinion reque8t of mosnt date, rsadiag as follows:

"As Chairmn of the Public Land8 aad Land Offide %nmittee, I havs bee8 m-
quested to preprs and iatroduoe a bill which will permit two or more oount-
ies to purohnse and d-lop   for park purpo888, build a d8z1,and provid8 for
water oonsematioa and for r8aroatiomrl faoilities, what is now knom and
is being operated asthe Palo Euro Stats Park. If is very la08 in the 888-
sion to introduoe a bill aad proours the ps8ag8 thsreof at this ssssion, plld
I have beem referred to S.B. 386 of the 45th Legi8latur8, &,gular Session,
1937, whioh will be fouad at page 507 of th8 Gsseraland Special Law8 for
suoh session, &ioh is styled 'Panhandle l&bar Coassmtion Authority hot.'

"Although styled a Hater Comernation Authority Aot, and 8v8n though in the
seoond paragraph of Section 1 it is stated that the purposes for a Mstriot
to be formed theraunder shall be 'for the oontrol, storing, pressrmtion uad
d~istribxtim of the waters of the Red, Canadian, aad Eroaos rivers,' etc.,
awertheless in the first paragraph of Ssotioa 2 oa page 508, is this
language: I. . . without limitation of the gsaerality of the foregoing, th8
M&riot   shall havu md is hereby authoriaed to exercise the folloking pow-,
81‘8,rights, privilsgsn and funotionnr . . . Subditisicm U. To provid8
reoreational faoilities, services ad locations for the public.1 Subdivi-
8iom g provides for the purohasa of real property.             ^

         "Question 1, Under the powers, rights ud authority of the above
mentionsd,S.B. 386, would the oountiss therein m8med in Seotioa 1 havs
authority to purohass Palo Duro Stat8 Park for tha purp0888 above eat;forth?

          "Question 2s Under the authority of this Aot, and partioularly
 under Subdivisior u thereof, to what sxtelltr
                                             could the abow mentioned pur-
 poses be looumplish8dT"
                                                        -,




Honorable Grady HaSlslnood= Page 2 (o-6320)



         Section 1 of &mate   Bill E30.386, 45th Legishturs, Regular Session,
1937, reads 86 follows:

"There is hereby omntsd within the State of Texas in addition to the districts
into which the Stat8 has heretofore keen divided, a oonoermtion and raolam&j.om
distriot to be knowa 8s the Panhandle Water Conservation duthority (hersinafi8r
called the Distriot) and oonsistiag of that pati of the Stat8 of Texas which
is included withinthe boundaries of the counties of Anustrong,  Bailey, Rriscos,
Carson, Castro, ChildrOSS, Collingsworth, Cottle, Eullun, Deaf Gmlth, Donley,
Floyd, Gray, Efals,Hall, Haasford, Rartlay, H8mpbi.11,Hutchinson, L8mb, Lip=
socmb, Moore, ldotley,Oohiltree, Oldham, Power,  Potter, Randall, Robert.8,
Shaman, Swisher, aad Wh88ler.

"Such District Shall be 8ad is hereby deolarsd to be a govsmmental agenoy and
body politio and oorporated with the power of governing and with the authority
to exercise the rights and privilege8 and funotions herrinafter specified, and
the creation of such Distriot is hereby determined to be essential to the ac-
canpliskrmentof the purposes of Section 59 of k-tials 16 of the Constitution of
the State of T8xas (to th8 extent hereinafter authorized) for the oormtrol,
storing, prsservatiom and distribution of the cratersof ths Red, Qnadi8n, Pnd
Brazes Rivers Smrdtheir~tirbutariss, for the domestic, muniaipal, flood oon-
trol, irrigation, power 8ad other useful purposesy the r8olamatioa and irriga-
tion of arid, semi-arid and other laad needing irrigation, and the conservation
and devalopnmsntof the forests, wuters, sad hydroeleatrio power of the State of
Tens.

"IWAing in this Aot or 8llyother dat or law oontaimed, howaver, Shall b8 oon-
Strued as authorieix%gthe District to levy or oolleot taxes or aSS8SSSLOnt8or
to create any indebtedness payable out of the true6 or lSSeSSEE&8 or in any
other way to pledge the arsdit of tha.State."

           The first paragraph of Ssotiirm2 of Senate all    No. 386 reads a8
follonsr

"Except as pxpr8ssly limited % thi8 Aot, the Distriot 8hrll Isesradis hereby
authorized to exbrcisa all pow8r, rights, privil8ges pmd hotions   conferred
by Gsneral Law upon any distriot or distriots created pursuant to Seotioa 59
of Article 16 of the Constitution of the Stat8 of Texas. Without limitrtion
of ths generality of the foregoing, the District shell have and is hereby
authorized to exsroise the following pow8rS, rights, privileges ud functionsr
". . .

'Subdivision g. To acquire by puroha88, lease, gift or in any other manner
(otherwise than by condsnmation) ptldto maingain, us8 aad operate myand   all
property of aqy kind, r-%1, person83 or mixed, or axgfinterest th8rain within
or without the boundaries of the Mstriot nsosssr"'ror conveniant to the ex-
eroise of the powsrs, rights, privilegas and fun&&ions oonf8rmd upon it by
this Ad.”
Honorable Grady Razlewood - Page 3 (o-6320)



         Subdivision " of this paragraph is in these wordsa

         "To provide recreational facilities, servioes     and looatias   for
the publio."

         Under the plain language quoted above, it would seem that the
Panhandle Water Conservation Authority has the authority to purchase the Pair
Duro State Park, but has no authority to levy taxes in paymeat of same. It
does have authority tc issue revenue bonds and pledge the revenues of the
Park to provide funds with whioh to pay the interest as it loorues and the
principal at maturity. You have advised us that the Palo Dun, State Park is
not the property of the State of Texas, and that the title is in osrtrin
individuals. Of oourse, you will understand that it must be shown that the
revenues derived from the Park are sufficient to support the bead issue,
othemise they could not be approvad by the Attorney  General.

         Practically all of the various River Authorities which have issued
bonds have had to suhnit the question of their validity to the Supreme Court
before the Attorney General would approve them. Lower Colorado River Author-
ity ve MoCfrw, 63 6.8. (2d) 629; Bravos River Consemtion   and Reclamation
Distriot 7. MbcCraw,91 S.W. (2d) 665~ Lower Nachos Valley Authority v. Mann,
167 S.W. (cl)1011; Harris County Clood Control District v. tin, 14.0S.W. (2d)
1096.

         The counties named in the Aot would have no authority as counties,
but prmynation taken would be in the name of the Authority.

         Wethink the an-r     to question number 0116)
                                                     makes it urmecessary to
answer question numbar two.

                                                   Yourssly truly

                                              %lZCORHEYGE!%RAL OF!lEXAS         '

                                              By /s/ C. F. Gibsorm

                                                         C.F. Gibson
                                                            Assistant



APPROVED MAY 12, 1945                                  APF%mD
/e/ Carlos Ashby                                   Cpiaion Conmittee
FIRST ASSISTANT                                        By G.W. B.
ATTORNEY GEJGRAL                                       Chairman